LONG TERM INCENTIVE

RESTRICTED STOCK UNIT AGREEMENT

 

            This Long Term Incentive Restricted Stock Unit Agreement (this
“Agreement”) is made and entered into as of the Grant Date indicated below
pursuant to the terms of the 2007 Long Term Incentive Plan  (the “Plan”) of
Umpqua Holding Corporation (the “Company”) by and between the Company and the
person named below as the Participant.

                                                                                                                                                

 

The
“Participant”                                                                                    Raymond
P. Davis

                                                                                                

Target Number of Restricted Stock Units (“Target
Units”)                        20,000

 

Maximum Number of Restricted Stock Units
                                                25,000

 

“Grant Date”January 27, 2012

 

“Settlement Date”February 15, 2015

 

Performance Vesting
                                                                                    See
Exhibit A

                                                                                                                                                

 

            The Company hereby awards to the Participant and the Participant
accepts the right to receive shares of the Company’s Common Stock (“Stock”) on
the Settlement Date, or such earlier date as provided herein, to the extent
Units are vested in accordance with the terms hereof.  This Award (“Award”) is
being made as part of the Participant’s compensation package without the payment
of any consideration other than the Participant’s services as an employee. 

 

            The terms and conditions of this Award are set forth on the
following pages of this Agreement subject to the terms and conditions of the
Plan. 



 

Umpqua Holdings
Corporation                                                Participant:

 

 

By:
                                                                                                                                                

Peggy Y. Fowler,  Compensation Committee Chair                        Raymond P.
Davis

                                                                                    





Page 1 of 9

Long Term Incentive Restricted Stock Unit Agreement

30158251.02

--------------------------------------------------------------------------------

 

Long Term Incentive Restricted Stock Unit Award

Terms and Conditions

 

Definitions. 

            Unless otherwise defined herein, capitalized terms used in this
Agreement have the meanings set forth in the Plan.

 

“Agreement”  has the meaning given on page 1 hereof.

“Award” means this Long Term Incentive Restricted Stock Unit Award.

 “Cause” means the definition of “Cause” stated in the Participant’s employment
agreement with the Company. 

“Code” has the meaning given in the Plan.

“Company” means Umpqua Holdings Corporation.

“Disability”  means the definition of “Disability” stated in the Participant’s
employment agreement with the Company.

“Grant Date” means the date of the grant of the Award, as specified on page 1
hereof.

“Good Reason” means the definition of “Good Reason” stated in the Participant’s
employment agreement with the Company.

 “Measurement Period” means, for purposes of performance based vesting under
Section 2.1, the performance period described in Section 2.1.

“Measurement Start Date” means the Grant Date

 “Participant” means the individual identified on page 1 hereof.

“Plan” shall have the meaning given on page 1 hereof.

 “Settlement Date” means date indicated on page 1 hereof.

“Stock” means the Common Stock of the Company, and any successor entity.

“Subsidiary” has the meaning given in the Plan.

“Target Units” means the target number of Units eligible for vesting as shown on
page 1.

 “Units” means the restricted stock units awarded under this Agreement.

Vesting of Units.  Vesting of Units is subject to the double trigger vesting
requirements which include: (a) the performance based vesting requirements set
forth in Section 2.1 and (b) the service based vesting requirement set forth in
Section 2.2.  

 





Page 2 of 9

Long Term Incentive Restricted Stock Unit Agreement

30158251.02

--------------------------------------------------------------------------------

 

Performance Based Vesting Requirements. 

Subject to service vesting requirements under Section 2.2, vesting of the Target
Units will be measured based on the Company’s total shareholder return over the
36-month period which commenced as of the Measurement Start Date.  The number of
Units that vest shall be based on the vesting percentage of the Target Units, as
shown on the performance vesting schedule on Exhibit A.  That percentage shall
be determined based on the Company’s TSR Performance, as defined and calculated
in Exhibit A. 

Service Requirements.  The service requirement for vesting shall be satisfied as
set forth in Section 2.2(a) or accelerated as provided in Exhibit A: 

Participant has been continuously employed by the Company or a Subsidiary
through the end of the Measurement Period. (Participant will be deemed
continuously employed notwithstanding any unpaid leaves of absence if such leave
of absence is in accordance with the Company or Subsidiary’s sick leave, family
leave or military leave policies or that otherwise is with the prior written
approval of the Company or its Subsidiary and such leave continues only for so
long as the Company or its Subsidiary has agreed and occurs only in accordance
with the terms and conditions as have been required by the Company or its
Subsidiary, in each instance as determined by the Company or its Subsidiary in
its sole discretion); or

Notwithstanding the foregoing, service-based vesting may be accelerated as
described in the attached Exhibit A.

In the event the Participant voluntarily terminates employment without Good
Reason or is terminated by the Company for Cause prior to the Settlement Date,
this Agreement shall terminate without vesting of any Units.

Settlement of Award and Issuance of Share Certificates. 

Issuance of Shares of Stock.  The Company shall issue to the Participant, as
soon as practicable following the vesting under Section 2 and upon payment of
all required Tax Withholding pursuant to Section 4 hereof, a number of whole
shares of Stock equal to the number of Units that have vested. 

No Additional Payment Required.  The Participant shall not be required to make
any additional payment of consideration upon settlement of the Award.

Stock Certificate.  The certificate for the shares of Stock as to which the
Award is settled shall be registered in the name of the Participant, or, if
applicable, in the names of the beneficiaries of the Participant.  The Company
may at any time place legends referencing any applicable restrictions on all
certificates representing shares of Stock issued upon settlement of the Award. 

Restrictions on Grant of the Award and Issuance of Shares.  The grant of the
Award and issuance of shares of Stock upon settlement of the Award shall be
subject to compliance with all applicable requirements of federal and state
securities laws.  No shares of Stock may be issued hereunder if the issuance of
such shares would constitute a violation of any applicable federal, state or
foreign securities laws or other law or regulations or the requirements of any
stock exchange or market system upon which the Stock may then be listed.  The
inability of the Company to obtain from any regulatory body having jurisdiction
the authority, if any, deemed by the Company’s legal counsel to be necessary to
the lawful issuance and sale of any shares subject to the Award shall relieve
the Company of any liability



Page 3 of 9

Long Term Incentive Restricted Stock Unit Agreement

30158251.02

--------------------------------------------------------------------------------

 

with respect to the failure to issue or sell such shares as to which such
requisite authority shall not have been obtained; provided, however, the Company
shall undertake commercially reasonable efforts to timely obtain all such
consents and approvals.  As a condition to the settlement of the Award, the
Company may require the Participant to satisfy any qualifications that may be
necessary or appropriate, to evidence compliance with any applicable law or
regulation and to make any representation or warranty with respect thereto as
may be requested by the Company.  In the unanticipated event the Company is
unable to issue the shares of stock Participant is entitled within seven months
of the settlement date, the Company shall pay Participant the cash equivalent
value of such shares based upon the fair market value of the common stock on the
date of the cash payment.

Fractional Shares.  The Company shall not be required to issue fractional shares
upon the settlement of the Award.

409A.  Notwithstanding any provision of this Agreement to the contrary, if, at
the time of Participant’s “separation of service” with the Company, he is a
“specified employee” as such terms are defined in Section 409A of the Internal
Revenue Code and regulations promulgated thereunder, and one or more of the
payments or benefits received or to be received by Participant pursuant to this
Agreement would constitute “deferred compensation” subject to Section 409A, no
such payment or benefit will be provided under this Agreement until the earlier
of (a) the date that is six (6) months following Participant’s termination of
employment with the Company, or (b) the Participant’s death, unless the payment
or distribution is exempt from the application of Section 409A. 

Payment of Tax Withholding Amounts.

Tax Withholding.  At the time the Award is settled, the Participant will be
required to remit to the Company an amount sufficient to satisfy federal, state,
and local taxes and FICA withholding requirements prior to the delivery of any
certificate or certificates for the Stock.  The Participant hereby authorizes
withholding from payroll and any other amounts payable to the Participant, and
otherwise agrees to make adequate provision for, any sums required to satisfy
such tax withholding obligations of the Company.

Alternative Provisions for the Payment of Tax Withholding Amounts.  As an
alternative to the payment of Tax Withholding in cash, the Committee (as defined
in the Plan), in its sole discretion, may allow the Participant to pay Tax
Withholding (i) by the Company withholding such amount from other amounts
payable by the Company to the Participant, including salary, (ii) by surrender
of shares of Common Stock or other securities of the Company in the manner
specified in Section 6.11 of the Plan, (iii) by the application of shares of
Stock to be issued under this Agreement up to an amount not greater than the
Company’s minimum statutory withholding rate for federal and state tax purposes,
including payroll taxes, that are applicable to such supplemental taxable
income, or (iv) any combination of the foregoing.

Restrictions on Transfer.    

Transfer Restrictions.  Prior to the full vesting of the Units, and for the
shorter of (i) a 2-year period after vesting or (ii) six months after
termination of Participant’s employment, neither this Award, nor any Unit, nor
any shares of Stock issued in settlement shall be subject in any manner to
anticipation, alienation, sale, transfer, assignment, pledge, encumbrance, or
garnishment by creditors of the Participant or the Participant’s beneficiary,
except by will or by the laws of descent and distribution.  Notwithstanding the
foregoing, Participant may surrender shares of Stock in accordance with Section
4.2 above for the limited purpose of paying Tax Withholding on the shares of
Stock issued pursuant to this Agreement.





Page 4 of 9

Long Term Incentive Restricted Stock Unit Agreement

30158251.02

--------------------------------------------------------------------------------

 

Safekeeping of Stock Certificate.  During the period of any transfer
restrictions pursuant to Section 5.1, the stock certificate representing the
shares of Stock issued pursuant to this Agreement may be retained by the Company
or its transfer agent.  After expiration of the transfer restriction period,
upon the written request of the Participant, the Company will deliver or cause
to be delivered to the Participant a stock certificate representing shares
issued pursuant to this Agreement. 

Adjustment of Units.

In the event of any change to the Stock of the Company as described in Article
VII of the Plan, the number and/or kind of Units shall be adjusted in accordance
with Article VII of the Plan. 

 

Representations, Warranties and Covenants of the Participant.

No Shareholder Rights.  The Participant shall have no rights as a shareholder
with respect to any shares which may be issued in settlement of this Award until
the date of the issuance of a certificate for such shares (as evidenced by the
appropriate entry on the books of the Company or of a duly authorized transfer
agent of the Company). 

No Right to Continued Service.  The Participant understands and agrees that
nothing contained in this Agreement will be construed to limit or restrict the
rights of the Company or of any Subsidiary of the Company to terminate the
employment of the Participant at any time, with or without cause, to change the
duties of the Participant or to increase or decrease the Participant’s
compensation.  Without limiting the foregoing, the Participant understands and
agrees that the vesting of Units under this Agreement is directly conditioned
upon the Participant continuing to be employed by the Company or a Subsidiary of
the Company and that the Participant’s relationship with the Company or a
Subsidiary of the Company can be terminated at any time with or without notice
to the Participant.

Tax Treatment.  The Company has advised the Participant to seek the
Participant’s own tax and financial advice with regard to the federal and state
tax considerations resulting from the Participant’s receipt of the Units or
Stock pursuant to this Award.  The Participant understands that the Company will
report to appropriate taxing authorities the payment to the Participant of
compensation income upon settlement of the Award.  The Participant understands
that he or she is solely responsible for the payment of all federal and state
taxes resulting from this Award and the issuance of the Stock. 

Disclosures.  The Participant acknowledges receipt of a copy of the Plan and
represents that the Participant has fully reviewed the terms and conditions of
the Plan and this Agreement and has had an opportunity to obtain the advice of
counsel prior to executing this Agreement.  The Participant represents and
warrants that the Participant is not relying upon any representations,
agreements or understandings of or with the Company except for those set forth
in this Agreement.

Underwriter Lock-up.  The Participant agrees that whenever the Company
undertakes a firmly underwritten public offering of its securities, the
Participant will, if requested to do so by the managing underwriter in such
offering, enter into an agreement not to sell or dispose of any securities of
the Company owned or controlled by the Participant provided that such
restriction will not extend beyond 12 months from the effective date of the
registration statement filed in connection with such offering.

Miscellaneous Provisions.

Binding Effect.  This Agreement will be binding upon and inure to the benefit of
the parties hereto and their respective successors and permitted assigns.  The
rights and obligations of the Company under this Agreement may be assigned
without prior notice to or the consent of the Participant.  The rights



Page 5 of 9

Long Term Incentive Restricted Stock Unit Agreement

30158251.02

--------------------------------------------------------------------------------

 

and obligations of the Participant under this Agreement may not be assigned by
the Participant except as may be permitted by Section 5 of this Agreement.

Amendment and Waiver.  This Agreement may be amended, modified and supplemented
only by written agreement signed by both the Participant and an authorized
officer of the Company.  No waiver of any provision of this Agreement or any
rights or obligations of any party hereunder shall be effective, except pursuant
to a written instrument signed by the party or parties waiving compliance, and
any such waiver shall be effective only in the specific instance and for the
specific purpose stated in such writing.

Notices.  All notices or other communications pursuant to this Agreement shall
be in writing and shall be deemed duly given if delivered personally or by
courier service, or if mailed by certified mail, return receipt requested,
prepaid and addressed to the Company’s executive offices to the attention of the
Corporate Secretary, or if to the Participant, to the address maintained by the
personnel department, or such other address as such party shall have furnished
to the other party in writing.

Governing Law and Interpretation.  This Agreement will be governed by the laws
of the State of Oregon as to all matters, including but not limited to matters
of validity, construction, effect, and performance, without giving effect to
rules of choice of law. This Agreement hereby incorporates by reference all of
the provisions of the Plan and will in all respects be interpreted and construed
in such manner as to effectuate the terms and intent of the Plan.  In the event
of a conflict between the terms of this Agreement and the Plan, the terms of the
Plan will prevail.  All matters of interpretation of the Plan and this
Agreement, including the applicable terms and conditions and the definitions of
the words, will be determined at the sole and final discretion of the Committee
or the Company’s Board of Directors.

IRC Section 409A Compliance.  Notwithstanding any other provision of Agreement,
it is intended that any deferred compensation benefit which is provided pursuant
to or in connection with this Agreement shall be provided and issued in a
manner, and at such time and in such form, as complies with the applicable
requirements of Section 409A of the Code to avoid the unfavorable tax
consequences provided therein for non-compliance. Any provision in this
Agreement that is determined to violate the requirements of Section 409A shall
be void and without effect. To the extent permitted under Section 409A, the
parties shall reform the provision, provided such reformation shall not subject
the Participant to additional tax or interest and the Company shall not be
required to incur any additional compensation as a result of the reformation. In
addition, any provision that is required to appear in this Agreement that is not
expressly set forth shall be deemed to be set forth herein, and this Agreement
shall be administered in all respects as if such provision were expressly set
forth. References in this Agreement to Section 409A of the Code include rules,
regulations, and guidance of general application issued by the Department of the
Treasury under Code Section 409A.

Attorney Fees.  If any suit, action or proceeding is instituted in connection
with any controversy arising out of this Agreement or the enforcement of any
right hereunder, the prevailing party will be entitled to recover, in addition
to costs, such sums as the court or arbitrator may adjudge reasonable as
attorney fees, including fees on any appeal.

Arbitration.  The parties agree to submit any dispute arising under this
Agreement to final, binding, private arbitration in Portland, Oregon.  This
includes not only disputes about the meaning or performance of the Agreement,
but disputes about its negotiation, drafting, or execution.  The dispute will be
determined by a single arbitrator in accordance with the then-existing rules of
arbitration procedure of Multnomah County, Oregon Circuit Court, except that
there shall be no right of de novo review in Circuit Court and the arbitrator
may charge his or her standard arbitration fees rather than the fees prescribed
in the Multnomah County Circuit Court arbitration procedures.  The proceeding
will be commenced by the filing



Page 6 of 9

Long Term Incentive Restricted Stock Unit Agreement

30158251.02

--------------------------------------------------------------------------------

 

of a civil complaint in Multnomah County Circuit Court and a simultaneous
request for transfer to arbitration. The parties expressly agree that they may
choose an arbitrator who is not on the list provided by the Multnomah County
Circuit Court Arbitration Department, but if they are unable to agree upon the
single arbitrator within ten days of receipt of the Arbitration Department list,
they will ask the Arbitration Department to make the selection for them.  The
arbitrator will have full authority to determine all issues, including
arbitrability, to award any remedy, including permanent injunctive relief, and
to determine any request for costs and expenses in accordance with Section 8.6
of this Agreement.  The arbitrator’s award may be reduced to final judgment in
Multnomah County Circuit Court.  The complaining party shall bear the
arbitration expenses and may seek their recovery if it
prevails.  Notwithstanding any other provision of this Agreement, an aggrieved
party may seek a temporary restraining order or preliminary injunction in
Multnomah County Circuit Court to preserve the status quo during the arbitration
proceeding.

IRC 280G Adjustment.  If the benefit payments under this Agreement, either alone
or together with other payments to which the Participant is entitled to receive
from the Company, would constitute an “excess parachute payment” as defined in
Section 280G of the Code, such benefit payments shall be reduced to the largest
amount that will result in no portion of benefit payments under this Agreement
being subject to the excise tax imposed by Section 4999 of the Code.  The
determination of which benefits to reduce shall be made by the Participant,
provided the Company’s accountants confirm that such reduction satisfies the
requirements of this Section. 

Entire Agreement.  This Agreement and the Plan embody the entire agreement and
understanding of the parties hereto in respect to the subject matter contained
herein and supersedes all prior written or oral communications or agreements all
of which are merged herein.  There are no restrictions, promises, warranties,
covenants, or undertakings, other than those expressly set forth or referred to
herein. 

* * *

Page 7 of 9

Long Term Incentive Restricted Stock Unit Agreement

30158251.02

--------------------------------------------------------------------------------

 

EXHIBIT A

PERFORMANCE VESTING SCHEDULE

 

RESTRICTED STOCK UNIT AGREEMENT

 

Units awarded under the Restricted Stock Unit Agreement to which this Exhibit A
is attached shall vest in accordance with the following conditions. 

 

Performance-Based and Accelerated Vesting.  Under the Restricted Stock Unit
Agreement to which this Exhibit A is attached, Units shall vest only in
accordance with the following provisions:

 

A.        For the purposes of this Performance Vesting Schedule, the terms below
have the following meanings:



            “Final Closing Price” means in the case of the Company the closing
price of a share of the Company’s common stock, and in the case of the KRXTR the
closing price of the KRXTR (symbol “KRXTR”).

 

            “Initial Closing Price” means, in the case of the Company $12.28,
and in the case of the KRXTR $71.22 (using the symbol “KRXTR”).

 

            “KRXTR” means the KBW Regional Banking Total Return Index, or such
other similar index as selected by the Committee should the KBW Regional Banking
Total Return Index cease to be available.

 

            “Retirement” means termination of employment after becoming eligible
for retirement by reaching age 62 and having 5 years of continuous service.
 Participant has satisfied the conditions for Retirement.

 

“TSR” means the cumulative total shareholder return as measured by dividing the
sum of the cumulative amount of dividends for the TSR Period, assuming dividend
reinvestment, and the difference between the Initial Closing Price and the Final
Closing Price, by the Initial Closing Price.

 

“TSR Performance” compares the Company’s TSR to the KRXTR TSR, each converted
into a fixed investment, stated in dollars, assuming $100.00 was invested at the
Initial Closing Price at the commencement of TSR Period. 

 

TSR Performance, for the purposes of determining vesting, is the quotient
resulting from dividing Company TSR Performance by KRXTR TSR Performance.

 

Company TSR Performance and KRXTR TSR Performance are calculated in the same
manner as the performance of the Company’s common stock in the Stock Performance
Graph presented in the Company’s Annual Report on Form 10-K as required by Item
201(e) of SEC Regulation S-K except that the measurement period is three years
for the purposes of this Agreement and five years for the Stock Performance
Graph. 

 

            “TSR Period” means the three-year period ending on January 27, 2015.

 

B.        The vesting of Units shall be conditioned upon the satisfaction of a
performance vesting requirement based on TSR Performance.  Unless earlier vested
in accordance with Sections C or



Page 8 of 9

Long Term Incentive Restricted Stock Unit Agreement

30158251.02

--------------------------------------------------------------------------------

 

D of this Performance Vesting Schedule, Target Units shall become vested,
provided Participant has satisfied the service vesting requirements stated in
the Restricted Stock Unit Agreement, and upon the written certification by the
Committee, or its delegate, of the achievement of the performance goal of TSR
Performance, in accordance with the applicable Vesting Percentage specified for
TSR Performance in the following schedule:

 

TSR Performance

 

Vesting Percentage of Target Units

 

Lower than 60%

 

 

 

0%

60%

 

25%

between 60% and 100%

 

**

100% (the Company TSR Performance equals or exceeds the KRX TSR Performance)

 

100%

Above 100%

 

***

 

 

 

**    ** When TSR Performance is between 60% and 100%, such results will be
interpolated on a straight-line basis to determine the applicable Vesting
Percentage. For example, 80% TSR Performance represents the midpoint of TSR
Performance and would result in the midpoint of the Vesting Percentage, or
62.5%.

 

***  *** When TSR Performance is between 100% and 125%, the applicable Vesting
Percentage shall be equal to the TSR Performance.  If TSR Performance exceeds
125%, the Vesting Percentage shall be 125%.  In no event shall the total vested
Units exceed the Maximum Number of Restricted Stock Units.

 

C.        Notwithstanding Section B of this Performance Vesting Schedule, upon
the consummation of a Change of Control Transaction, as such term is defined in
the Plan, all of the Target Units that remain unvested shall become vested.

 

D.        Notwithstanding Section B of this Performance Vesting Schedule, upon
Retirement by the Participant, death or Disability of the Participant, or a
termination of employment by the Participant for “good reason” (as defined in
the Participant’s Employment Agreement with the Company) prior to the end of the
TSR Period, a percentage of the unvested Target Units, rounded to the nearest
whole share, shall vest as of the date of such termination and become subject to
settlement and issuance of shares of Stock, with such percentage equal to the
number of months of service by the Participant during the TSR Period divided by
36.

 

Notwithstanding the foregoing: (i) no additional Units will vest after the
occurrence of any Repurchase Event; and (ii) the number of Units vesting above
shall automatically be adjusted as appropriate to reflect any stock dividend,
stock-split, combination of shares or other similar event as referred to in the
Plan.



Page 9 of 9

Long Term Incentive Restricted Stock Unit Agreement

30158251.02

--------------------------------------------------------------------------------